Citation Nr: 0903977	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-03 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether an offset from an award of restored dependency and 
indemnity compensation benefits to recover an overpayment was 
proper.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from December 1943 
to April 1946 and from April 1951 to July 1952.  The veteran 
died in January 1967.  The appellant is the veteran's 
surviving spouse.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA) and Board remand.


FINDINGS OF FACT

1.  The appellant improperly received dependency and 
indemnity compensation (DIC) benefits from June 1994 to May 
1996 because she remarried in June 1994.

2.  The appellant made monthly payments on the overpayment 
amount from 1999 to 2005.

3.  The appellant became entitled to restored DIC benefits 
beginning in January 2004.

4.  VA properly recouped the remaining overpayment amount 
from the award of retroactive DIC benefits.


CONCLUSION OF LAW

The offset from an award of restored DIC benefits for 
recovery of an overpayment was proper.  38 U.S.C.A. § 5314 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 1.912a, 1.914 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VCAA provisions 
are not applicable to claims found in 38 U.S.C.A. § 5300, 
because Chapter 53 contains its own notice provisions.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also 
Lueras v. Principi, 18 Vet. App. 435, 438-39 (2004) (noting 
that VCAA provisions are inapplicable to waiver of 
indebtedness claims); Livesay v. Principi, 15 Vet. App. 165, 
179 (2001) (en banc) (finding that VCAA provisions are 
inapplicable to CUE claims).  Accordingly, VCAA provisions 
are not applicable to this case.

Here, the appellant claims that VA improperly deducted the 
remaining amount of an overpayment from an award of 
retroactive DIC benefits.

An overpayment is created when VA determines that a 
beneficiary or payee has received monetary benefits to which 
he or she is not entitled.  See 38 C.F.R. § 1.962 (2008).  An 
overpayment may arise from virtually any benefits program 
administered pursuant to VA law, including DIC benefits.  See 
38 C.F.R. § 1.956(a) (2008); see also 38 C.F.R. § 3.660(a)(3) 
(2008) (noting that overpayment due to retroactive 
discontinuance of DIC benefits is subject to recovery unless 
waived).  A beneficiary of DIC benefits must notify VA of any 
material change in status that would affect the receipt of 
such payments, to include a change in marital status.  
38 C.F.R. § 3.660(a).  Prior to January 1, 2004, remarriage 
barred the receipt of DIC benefits.  38 C.F.R. § 3.50(b) 
(2008).  On and after January 1, 2004, remarriage after the 
age of 57 is not a bar to a surviving spouse receiving DIC 
benefits.  38 C.F.R. § 3.55(a)(10) (2008).

When an overpayment is created, the debtor must be notified, 
among other things, of the amount of the overpayment and of 
his or her appellate rights.  38 C.F.R. § 1.911(b), (d) 
(2008).  VA may recoup the amount of an overpayment by 
deducting payments from any future VA benefits payments or 
the debtor may make payments.  See 38 U.S.C.A. §§ 5314(a), 
5316 (2008); see also 38 C.F.R. §§ 1.912a(a), 1.914(a) 
(2008).  VA must make reasonable efforts to notify the debtor 
of the proposed deductions, the right to dispute the 
overpayment, and the right to request a waiver.  38 U.S.C.A. 
§ 5314(b); 38 C.F.R. §§ 1.911(c), (d), 1.912a(b).  Deductions 
or offsets from future payments shall begin promptly after 
notice to the debtor.  38 C.F.R. § 1.912a(a), (b).  If the 
debtor, within 30 days of the date of the notice, disputes in 
writing the existence or amount of the debt or waiver of 
collection, offset shall not commence until the dispute is 
reviewed or until VA has made an initial decision on waiver.  
38 C.F.R. § 1.912a(c).

In February 1967, the appellant began receiving DIC benefits 
as a surviving spouse.  In May 1996, the appellant informed 
the RO that she had remarried in June 11, 1994.  In a May 
1996 letter, the RO informed the appellant that her payments 
were terminated effective June 11, 1994 because remarried 
spouses were not eligible for DIC benefits.  The RO also 
notified the appellant that the retroactive termination of 
the DIC benefits created an overpayment and that the RO would 
provide subsequent notice of the overpayment amount and 
information about repayment.  The claims file does not 
contain such a notice letter.  A September 2008 formal 
finding of unavailability indicates that appropriate 
administrative procedures were conducted to obtain a copy of 
that letter, but that no copy was found.  An audit indicates 
that the original overpayment amount was $18,144.  The 
appellant made monthly payments on that debt from July 1999 
to June 2005 that totaled $6,708.47.

In December 2004, the appellant filed a claim for restoration 
of her DIC benefits based on a change in the law regarding 
remarriage of a surviving spouse.  In a June 2005 letter, the 
RO informed the appellant that her DIC benefits were 
restored, effective January 2004, subject to any withholding.  
The audit indicates that the appellant was owed a retroactive 
payment of $15,628 for DIC benefits beginning in January 
2004.  In June 2005, the RO paid the appellant a lump sum of 
$4,192.47.  The RO calculated that amount by deducting the 
appellant's total payments from the total overpayment amount 
to ascertain the remaining overpayment amount of $11,435.53 
($18,144 - $6,708.47 = $11,435.53).  The RO then deducted the 
remaining debt amount from the retroactive benefit payment, 
which resulted in a lump sum payment of $4,192.47 ($15,628 - 
$11,435.53 = $4,192.47).  Regular monthly DIC benefit 
payments began thereafter.  The appellant appealed, asserting 
that she wasn't given proper notice of the overpayment, that 
the offset occurred without proper notice, and that the 
offset caused economic hardship. 

In September 2008, the RO denied waiver of the overpayment.  
In October 2008, the RO found that the overpayment was 
properly created, that notice of the overpayment was proper, 
that the amount of the overpayment was correct, that the 
effective date of January 2004 for the restored DIC benefits 
was correct, and that offset to recover the amount of the 
overpayment was correct.  Although the appellant had already 
perfected an appeal of the issue of the propriety of the 
offset, the appeal did not appeal the remainder of the 
issues.

Initially, the Board finds that notice of the overpayment was 
proper.  38 C.F.R. § 1.911(d).  Although the claims file does 
not contain a letter providing the specific overpayment 
amount, a May 1996 letter notified the appellant of the 
creation of the overpayment and of her appellate rights and 
remedies.  Additionally, the appellant made payments on the 
debt from 1999 to 2005, did not dispute notice of the 
overpayment until 2005, and did not appeal the September 2008 
denial of waiver of overpayment.  Moreover, it is presumed 
that government officials, including RO employees, have 
properly discharged their official duties.  Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (noting that the 
regularity of RO employees must be presumed without any clear 
evidence to the contrary).  

Next, the Board finds that the existence and amount of the 
overpayment were proper.  See 38 C.F.R. §§ 1.962, 3.50(b), 
3.55(a)(10), 3.660.  The appellant failed to inform VA of her 
1994 remarriage and until January 2004, remarriage was a bar 
to receipt of DIC benefits.  38 C.F.R. §§ 3.50, 3.55.  
Additionally, the amounts as noted above were properly 
calculated.  

The only issue that remains for resolution is the propriety 
of the collection of the appellant's debt by offset.  The 
appellant contests the propriety of the RO collecting the 
remaining overpayment amount by offset, particularly without 
consideration to the economic hardship it would cause.  But 
VA is instructed to recover debts by offset and in a lump sum 
and the appellant did not appeal the waiver decision.  
38 U.S.C.A. §§ 5314(a), 5316; 38 C.F.R. §§ 1.912a(a), 
1.914(a).  Accordingly, the Board finds that offset was 
proper.


ORDER

The offset from a lump sum award of restored DIC benefits to 
recover the remainder of a previous overpayment was proper.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


